Citation Nr: 0209613	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  97-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right shoulder disorder and, if so, whether 
that claim may be granted.

(The issues of entitlement to an increased rating for 
entitlement to an increased evaluation for major depression, 
currently evaluated as 30 percent disabling, Entitlement to 
an increased evaluation for bilateral plantar fasciitis with 
Achilles tendonitis, currently evaluated as 10 percent 
disabling, entitlement to a compensable evaluation for 
residuals of a stress fracture to the right ramus, and 
entitlement to service connection for a right shoulder 
disorder will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active duty for training (ADT) from June to 
August 1994.  

Entitlement to service connection for a right shoulder 
disorder was previously denied by Department of Veterans 
Affairs (VA) rating decision of August 1995.  The veteran was 
notified of that determination, and of her procedural and 
appellate rights, by VA letter dated August 30, 1995.  She 
did not appeal that determination within one year of the 
notification thereof.  

This matter originally came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Oakland, California Regional Office (RO).  By a rating action 
in March 1997, the RO denied the veteran's attempt to reopen 
her claim of entitlement to service connection for a right 
shoulder disorder; the RO also denied the veteran's claims of 
entitlement to increased ratings for bilateral plantar 
fasciitis with Achilles tendonitis, and stress fracture of 
the right inferior pubic ramus.

By a decision issued in April 2000, the Board determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder; the Board also denied the claim for 
a rating in excess of 30 percent for major depression, and a 
compensable evaluation for residuals of a stress fracture to 
the right pubic ramus.  Separate 10 percent evaluations for 
plantar fasciitis with Achilles tendonitis were granted; 
however, the Board denied evaluations in excess of 10 percent 
for bilateral plantar fasciitis with Achilles tendonitis.  

The veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion, the Court issued an order in 
September 2001 vacating the Board's April 2000 decision with 
regard to the denial of the veteran's application to reopen a 
claim for service connection for a right shoulder disorder, 
the denial of a rating in excess of 30 percent for major 
depression, the denial of separate evaluations in excess of 
10 percent for bilateral plantar fasciitis with Achilles 
tendonitis, and the denial of a compensable evaluation for 
residuals of a stress fracture to the right pubic ramus.  The 
case was remanded to the Board for readjudication and further 
development, if necessary, consistent with the notification 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2001).  

The Board is undertaking additional development on the issues 
of entitlement to an increased rating for entitlement to an 
increased evaluation for major depression, currently 
evaluated as 30 percent disabling, entitlement to an 
increased evaluation for bilateral plantar fasciitis with 
Achilles tendonitis, currently evaluated as 10 percent 
disabling, entitlement to a compensable evaluation for 
residuals of a stress fracture to the right ramus, and 
entitlement to service connection for a right shoulder 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.  


FINDINGS OF FACT

1.  In an unappealed August 1995 decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder.  

2.  Evidence added to the record since the August 1995 rating 
decision includes private and VA medical records, as well as 
lay and medical statements.  This evidence bears directly and 
substantially upon the subject matter now under consideration 
(i.e., whether a right shoulder disorder was incurred in 
service), and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the August 1995 rating decision, 
wherein the RO denied entitlement to service connection for a 
right shoulder disorder, is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  The 
provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  

Because the Board finds that the veteran has submitted new 
and material evidence, there is no need for further 
assistance in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  


II.  New and material evidence to 
reopen the claim for service 
connection for a right shoulder 
disorder.

When this case was previously considered by the RO in August 
1995, the record was fairly clear.  The record showed that 
the veteran served with the United States National Guard from 
January 1994 to July 1995; she had a period of initial active 
duty for training from June to August 1994.  The service 
medical records indicate that the veteran was seen at a 
clinic on July 27, 1994 with complaints of right shoulder 
pain for the past four days; the pertinent diagnosis was 
tendonitis.  In a statement of medical examination and duty 
status, dated in October 1994, it was noted that the veteran 
developed in her shoulder and groin as a result of the 
physical demands of basic training.  In a statement from the 
77th Medical Group, dated in May 1995, it was reported that 
the Tricare office had been treating the veteran, and a Line 
of Duty investigation determined that the veteran had 
received treatment for shoulder tendonitis versus overuse.  

The veteran filed her initial claim for service connection 
for a right shoulder disorder (VA Form 21-526) in June 1995.  
In conjunction with that claim, the veteran was afforded a VA 
compensation examination in July 1995; however, that 
examination report was negative for any complaints, clinical 
findings or diagnosis of a right shoulder disorder.  

By a rating action in August 1995, the RO denied the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder, based upon a finding that the right 
shoulder condition diagnosed in service was shown to be a 
temporary condition that resolved with treatment, and no 
permanent residual disability was shown at the time of 
separation or on current VA examination.  

The evidence received since the August 1995 decision 
essentially consists of: additional service medical records 
dated from July 1994 to February 1995; private treatment 
reports dated from July 1995 to November 1995; private 
medical statement from North Valley Orthopaedic and Hand 
surgery dated in June 1995; VA outpatient treatment reports 
dated from March 1995 to June 1996; private treatment reports 
from Janice L. Warne, P.T., dated from December 1995 to 
January 1996; VA outpatient treatment reports dated from 
November 1995 to April 1996; copies of veteran's journal 
entries dated in July 1994; report of accidental injury (VA 
Form 21-4176) dated in November 1996; VA compensation 
examination report dated in December 1996; VA outpatient 
treatment reports dated from November 1995 to November 1996; 
lay statement dated in March 1997; duplicate medical records 
dated from July 1994 to February 1997; private treatment 
reports dated from July 1997 to January 1998; private 
treatment reports dated in July 1997; VA outpatient treatment 
reports dated from February 1997 to December 1997; and VA 
compensation examination report dated in January 1998.  

The Board finds that the currently submitted medical records 
are "new," since they were not available for review in August 
1995.  The newly received medical records are also 
"material," since they bear directly on matters which were 
the bases for the prior denial of service connection.  That 
is, the Board finds that the evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Significantly, the medical evidence of record 
clearly shows that the veteran was diagnosed as suffering 
from chronic shoulder pain secondary to VA injury during a 
clinical evaluation in August 1997.  

The report of the September 1997, examination shows a current 
disability, and speaks to the relationship between military 
service and her current right shoulder disorder.  

In light of the foregoing, the Board finds that some of the 
recently submitted evidence contributes to a more complete 
evidentiary record for the evaluation of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for a right shoulder disorder is reopened.  38 U.S.C.A. 
§ 5108.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a right 
shoulder disorder, the appeal is granted, to this extent 
only.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

